Citation Nr: 0000584	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right shoulder 
disorder, claimed as bicipital tendinitis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to June 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, among other things, denied the claims on 
appeal.  


FINDINGS OF FACT

1.  There is no evidence of a medical nexus between a neck 
disorder and military service.  

2.  The most recent medical evidence of record does not show 
a current hip disorder.  

3.  There is no competent evidence of a current bilateral leg 
disorder; complaints of leg pain are attributed to sciatica 
from a back injury.  

4.  There is no competent evidence of a current left shoulder 
disorder.  

5.  There is no evidence of a bilateral hearing loss 
disability.

6.  There is no evidence of a medical nexus between bilateral 
tinnitus and military service.  

7.  There is no evidence of a medical nexus between a right 
shoulder disorder, claimed as bicipital tendinitis, and 
military service.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
neck disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for a hip 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & West 1999); 38 C.F.R. § 3.303 (1999).

3.  The claim for entitlement to service connection for a 
bilateral leg disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

4.  The claim for entitlement to service connection for a 
left shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

5.  The claim for entitlement to service connection for a 
bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).

6.  The claim for entitlement to service connection for 
bilateral tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

7.  The claim for entitlement to service connection for a 
right shoulder disorder, claimed as bicipital tendinitis, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 
1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Standard

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

II.  Service Medical Records

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings related to the neck, 
hips, left shoulder, a hearing loss disability, or tinnitus.  
In March 1954, however, the veteran sought treatment for a 
painful arm.  An X-ray of the right shoulder revealed some 
sclerosis about the greater tuberosity, and an irregularity 
of the inferior lip of the glenoid, which appeared to be an 
old chip fracture.  The radiologist questioned whether the 
veteran was having recurrent dislocations.  In July 1960, he 
injured his right shoulder and was treated with Darvon and 
placed on light duty.  Subsequent physical examinations did 
not mention a chronic right shoulder disability.  Further, 
the service medical records made no mention of any chronic 
disability with respect to any of the issues claimed on 
appeal.  

III.  Post-Service Medical Evidence

In a May 1981 hospitalization for chest pain, the veteran 
reported chronic low back pain for three years due to a work 
injury with pain radiating down the left leg.  The clinical 
impressions included history of low back pain, probably due 
to lumbosacral disc disease with sciatica.  

In January 1991, the veteran filed for Social Security 
Administration (SSA) benefits and claimed a back disorder and 
a heart disorder as his disabling conditions.  On the SSA 
application, he revealed that he sought treatment in August 
1990 after injuring his back and had pain in the back and 
left leg.  Outpatient treatment records indicate that the 
veteran injured his back in June 1990 at work when he fell 
and twisted his back.  He also complained of pain down the 
left leg at that time.  An insurance claims form shows 
epidural lumbar injections as early as January 1990.

In September 1997, the veteran filed the current claims.  In 
a January 1998 VA general medical examination report, the 
veteran related that he was discharged on disability 
retirement from the military for a heart condition.  He also 
described various in-service disorders, which are not 
currently on appeal.  Relevant to the current claims, he 
indicated that he injured his back at work in 1990 and 
sometimes had pain radiating to the left buttocks and to the 
right thigh.  He also reported intermittent right shoulder 
discomfort, described as like arthritis, and noted that 
sometimes he could not raise his right shoulder.  He 
described neck pain, apparently associated with the type of 
work he used to do, which the examiner noted was probably 
brought on by working on cars and standing and looking above.  
The veteran thought it was arthritis and reported that 
sometimes he could not turn his neck.  He related that he had 
ringing in his ears, described as running water.  Range of 
motion of the left shoulder was normal, see 38 C.F.R. § 4.71, 
Plate I (1999), and there was no diagnosis of a left shoulder 
disorder.

An X-ray of the hips was unremarkable, as was an X-ray of the 
right shoulder.  An X-ray of the cervical spine showed mild 
spurring at C4 and C6 with moderate anterior osteophyte 
formation at C5, degenerative disc disease at C5-C6, and a 
subluxation of C4 on C5.  After a physical examination, the 
examiner noted diagnoses of, among other things, a history of 
neck pain syndrome with degenerative joint disease and 
degenerative disc disease at C5-C6 by X-ray, bicipital 
tendinitis of the right shoulder, and no hip pathology.  

In a VA audiological report dated in February 1998, the 
veteran reported a five year history of a constant sound in 
the left ear, described as a constant buzz.  A history of 
noise exposure in service as a diesel engine mechanic was 
noted.  However, an audiology evaluation showed that hearing 
was within normal limits for rating purposes with excellent 
word recognition.  Parenthetically, the Board notes that the 
most recent VA examination report dated in December 1998 does 
not concern any of the issues currently on appeal.

IV.  Personal Hearing

At a personal hearing in November 1998, the veteran testified 
that he last worked in 1990 but quit because he injured his 
back.  He related that he experienced intermittent pain in 
his lower back radiating to his left buttocks, left leg, and 
left foot.  With respect to his neck, he reflected that he 
injured his neck when he fell from a jeep in Korea but 
nothing was ever done about it and he had had pain in his 
neck ever since.  He also observed that he had pain radiating 
from the neck to the right shoulder.  He acknowledged that no 
one had ever addressed the issue of whether his shoulder or 
neck pain was due to his low back disability.  He described 
occasional pain in the left shoulder but indicated that he 
did not know if it was coming from his back or neck.  He 
could not recall sustaining any injury to the left shoulder.  
With respect to tinnitus, he maintained that he had tinnitus 
and hearing loss, which he attributed to his duties in 
service.  He admitted that he was exposed to noise after 
service in his job as a mechanic but stressed that he bought 
a hearing protection device like earmuffs.  

V.  Legal Analysis

Based on the evidence outlined above, the Board finds that 
the veteran's claims of entitlement to service connection for 
a neck disorder, a hip disorder, a bilateral leg disorder, a 
left shoulder disorder, hearing loss, tinnitus, and a right 
shoulder disorder, claimed as bicipital tendinitis, are not 
well-grounded and must be denied.  Specifically, the Board 
finds that there is no competent medical opinion on file or 
evidence showing both the current presence of the claimed 
disabilities and a nexus to military service.  

Claim for a Neck Disorder

With respect to the claim of a neck disorder, despite the 
veteran's testimony, there is no evidence of a neck injury in 
service.  Moreover, even if the veteran did sustain a neck 
injury in service, there is no competent evidence relating a 
current disability to that injury.  At the time of the 
initial diagnosis of a neck disorder, many years after 
service separation, the veteran indicated to the examiner 
that the neck discomfort was related to his long-standing 
post-service job as a mechanic and there was no mention of a 
relationship with service.  At that time, the examiner opined 
that the veteran's neck symptomatology was probably due to 
working on cars and the need to look up.  Such reported 
history was given in conjunction with necessary medical 
treatment, and is therefore highly probative.  No treating 
physician has indicated a medical connection between the 
veteran's neck complaints and military service.  Thus, the 
medical evidence of record fails to establish a medical nexus 
between active duty service and the veteran's current neck 
complaints, and the claim must be denied as not well 
grounded.  



Claims for Bilateral Hips, Bilateral Legs, and Left Shoulder 
Disorders 

As an initial matter, the Board notes that it does not appear 
the veteran has claimed entitlement to service connection for 
hips, legs, or left shoulder disorders on a direct service 
connection basis; rather, he asserts that he has hips, legs, 
and left shoulder disorders as a result of a service-
connected back disability.  As his back disability is service 
connected, he thus argues that the hips, legs, and left 
shoulder should similarly be service connected.  Based on a 
review of the evidence, however, the Board finds that the 
claims are not well grounded.  

In particular, the Board must point out that the post-service 
medical evidence does not indicate that the veteran has a 
current hip or left shoulder disorder.  Specifically, the 
most recent VA examination report indicates that no hip or 
left shoulder pathology was found.  X-rays of both hips 
showed that the bony structures and soft tissues appeared 
essentially unremarkable and both hip joints were preserved 
and were symmetrical in width, and clinical findings and X-
rays of the left shoulder were normal..  The sacroiliac joint 
was also unremarkable.  Because service connection cannot be 
granted for a disability that is not currently manifested, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claims for service connection 
for a hip and left shoulder disorder are plausible.  The 
Board accordingly finds that his claim for service connection 
for a hip disorder is not well grounded and is therefore 
denied.  

Similarly, there have been no clinical findings with respect 
to the veteran's legs.  To the extent the veteran has 
reported leg pain, it appears to be always in connection with 
a low back injury.  As an example, the veteran has reported a 
work-related back injury with related left leg pain on 
several occasions.  At the September 1997 VA examination, the 
veteran noted a work-related back injury and complained of 
pain radiating to his left buttocks and right thigh.  There 
are no independent clinical findings of a leg disorder, and 
symptomatology of leg pain has been attributed to sciatica 
related to a back injury.

Claims for a Bilateral Hearing Loss Disability and Tinnitus

In addition to the regulations outlined above, for purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a bilateral hearing 
loss disability, as defined by the regulation, is currently 
shown.  Since service connection cannot be granted for a 
disability that is not shown to exist, the Board must 
accordingly find that a claim for service connection for such 
a disability is not well grounded and, therefore, must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

In the most recent VA audio examination report dated in 
February 1998, the veteran complained of tinnitus and hearing 
loss.  He related a history noise exposure in service.  Pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
no 
report
5
0
15
20
LEFT
no 
report
5
0
5
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The examiner concluded that hearing was within normal limits, 
bilaterally, for rating purposes with excellent word 
recognition.  

It must be emphasized that the medical evidence of record 
does not show that a bilateral hearing loss disability, as 
defined by regulation, is exhibited at this time.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that service connection for a bilateral hearing 
loss disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
see also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that his claim for service 
connection for a bilateral hearing loss disability is not 
well grounded and is therefore denied.

Similarly, the claim for tinnitus must also be denied as not 
well grounded.  Specifically, the veteran's service medical 
records are negative for tinnitus.  Further, post-service 
medical records are negative for complaints of tinnitus until 
many years after separation from active duty.  Moreover, 
until he was complained of tinnitus in 1997, there was no 
mention of tinnitus in any medical records.  Finally, despite 
the veteran's testimony to the contrary, no examiner has 
attributed the veteran's tinnitus to military service.  For 
all those reasons, the veteran's claim for entitlement to 
service connection for tinnitus is not well-grounded as he 
has not submitted any competent evidence to demonstrate a 
medical nexus.



Claim for a Right Shoulder Disorder, Claimed as Bicipital 
Tendinitis

Based on the evidence above, the Board finds that the 
veteran's claim for a right shoulder disorder is not well 
grounded.  First, although the veteran sought treatment for 
right shoulder pain in service on two occasions, there is no 
evidence of a chronic right shoulder disorder.  Further, at 
the time the examiner diagnosed bicipital tendinitis, there 
was no reference made to active military service.  Finally, 
as with the other claims, no physician had made a connection 
between the veteran's complaints of a right shoulder disorder 
and military service.  Thus, the medical evidence of record 
fails to establish a medical nexus between active duty 
service and the veteran's current complaints, and the claims 
must be denied as not well grounded.  

In conclusion, the Board has also considered the veteran's 
written statements and sworn testimony that his disorders 
claimed on appeal are related to military service.  Although 
the veteran's statements are probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no medical nexus 
between military service and his respiratory problems.  The 
veteran lacks the medical expertise to offer an opinion as to 
the existence of current medical pathology, as well as to 
medical causation of any current disabilities.  Id.  
Accordingly, the claims must be denied.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statement of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for well 
grounded claims.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Because they are not well grounded, claims to entitlement to 
service connection for a hearing loss, tinnitus and for 
disabilties of the neck, hips, legs, left shoulder, and right 
shoulder are denied.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeal

 

